Citation Nr: 0531074	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss, from May 11, 1987 to November 8, 
1999.

2.  Entitlement to an initial rating in excess of 40 percent 
for bilateral hearing loss, from November 9, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from July 1950 to July 1954 
with subsequent National Guard and Army Reserve service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Washington, D.C (RO), which increased the assigned 
rating for hearing loss from zero to 20 percent, effective 
November 9, 1999.  The veteran perfected an appeal as to the 
rating and effective date assigned in that rating decision.  

In a March 2003 decision, the Board granted an initial rating 
of 20 percent for bilateral hearing loss from May 11, 1987 to 
November 8, 1999 and granted a 40 percent evaluation for 
bilateral hearing loss from November 9, 1999.  In that 
decision, the Board determined that all necessary elements 
were met to cure an earlier procedural defect, and perfect an 
appeal-from a January 2000 rating decision which granted 
service connection for bilateral hearing loss and assigned a  
noncompensable rating effective from May 11, 1987-on the 
issue of entitlement to an initial higher evaluation for 
bilateral hearing loss, therefore requiring consideration as 
to "staged ratings" from May 11, 1987.  See Archbold v. 
Brown, 9 Vet. App. 124 (1996); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appellant appealed the claims to the United States Court 
of Appeals for Veterans Claims (Court). In January 2004 
order, the Court vacated and remanded that part of the 
Board's decision that denied an evaluation in excess of 20 
percent for bilateral hearing loss prior to November 9, 1999 
and an evaluation in excess of 40 percent for the same 
disability commencing November 9, 1999, for further 
development, finding that the veteran was provided inadequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  In June 2004, the Board remanded the case to the RO 
for further development consistent with the Court's order.

In November 2002, the Board received a letter from the 
veteran in which he informally raised a claim for a total 
disability rating based on individual unemployability.  In 
several letters received from the veteran in the latter half 
of 2004, he has discussed conditions in language indicating 
he is raising claims for service connection for disabilities 
including tinnitus, dizziness and/or balance disorder, sleep 
disorder; and for residuals of injuries in service involving 
his lower extremities including the knees, including as a 
result of wounds.  These matters are referred to the RO for 
appropriate action.
 

FINDINGS OF FACT

1.  The criteria for evaluating bilateral hearing loss, in 
effect prior to December 18, 1987, are more favorable to the 
veteran's claim; however, neither the criteria for evaluating 
hearing loss, effective December 18, 1987, nor the criteria, 
which became effective June 10, 1999, is more favorable to 
the veteran's claim.

2.  Audiometric test results obtained during the period from 
May 11, 1987 to November 8, 1999 show that the veteran had 
level "D" hearing in his right ear and level "D" hearing 
in his left ear.

3.  Audiometric test results obtained since November 9, 1999 
show that the veteran has level "D" hearing in his right 
ear and level "D" hearing in his left ear.

4.  Audiometric test results obtained since November 9, 1999, 
show that the veteran had level III hearing in his right ear 
and level III hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for bilateral 
hearing loss, from  May 11, 1987 to November 8, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, 4.85, 4.87, 4.87a, Diagnostic Code 6297 (1984); 
38 C.F.R. § 4.85, 4.87 (2003).

2.  The criteria for an evaluation in excess of 40 percent 
rating for bilateral hearing loss, effective November 9, 1999  
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 4.87, 4.87a, 
Diagnostic Codes 6100, 6104, 6284, 6289, 6292 (1984, 1997, 
2003).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In a letter dated in June  2004, and in the statement of the 
case and supplemental statement of the case, the RO notified 
the appellant of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
II.  Analysis

The veteran is claiming that he is entitled to higher initial 
rating than currently in effect for his service-connected 
bilateral hearing loss.  Currently, in effect for bilateral 
hearing loss, are initial ratings of 20 percent from May 11, 
1987 to November 8, 1999, and 40 percent from November 9, 
1999.  

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran; available 
military records; medical records, including private and VA 
medical records, including records of treatment and 
examination reports; a lay statement; and some published 
material.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in its entirety, all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will summarize the relevant evidence, and focus 
specifically on what the evidence shows, or fails to show, 
with respect to the claim.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected bilateral hearing loss is deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The VA Rating Schedule that addresses the ear and other sense 
organs have been twice amended since the veteran's May 1987 
claim. The first amendment was effective December 18, 1987, 
and the second was more recently amended, effective June 10, 
1999.  

The RO has notified the veteran of the former and revised 
criteria and has evaluated the claim under the former and 
revised regulations.  As such, there is no prejudice to the 
veteran in the Board's consideration of this case.

In this regard, the VA's General Counsel has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The General Counsel of VA subsequently clarified the matter, 
finding that, pursuant to precedent from the United States 
Supreme Court and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003, 69 Fed. Reg. 25,179 (2004).

Further, 38 U.S.C.A. § 1155 (West 2002) provides, "[I]n no 
event shall a readjustment of the ratings schedule cause a 
disability rating in effect on the effective date of the 
readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  See also 
Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992).
 
Evaluations of bilateral hearing loss under the criteria in 
effect from April 3, 1984, to December 17, 1987, provided for 
ratings ranging from noncompensable to 80 percent based on 
organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by controlled speech reception tests or pure tone 
audiometry reported as a result of VA regional office or 
authorized audiology clinic examinations (or, where no other 
data was available, based on conversational voice in feet).  
Under 38 C.F.R. § 4.85 (1984), if the results of pure tone 
audiometry were used, the equivalent literal designation for 
each ear, separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of this section 
(specifically, the percentage of the overall evaluation was 
determinable from Table VII by intersecting the horizontal 
row appropriate for the literal designation for the ear 
having the better hearing and the vertical column appropriate 
to the literal designation for the ear having the poorer 
hearing.).  Again, there were six areas of impairment in 
efficiency indicated, "A" through "F"; and they were 
determined under Table VI by the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies of 500, 1,000, and 2,000 hertz.  38 C.F.R. 
§ 4.85, 4.87 and Part 4, Diagnostic Codes 6277 to 6297 
(1984).  

Effective December 18, 1987, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann.

The criteria for evaluating hearing loss were not 
significantly changed by the June 10, 1999, amendments to the 
regulations.  The Board observes that, pursuant to the 
revised criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86. 

Audiometric evaluation consisting of a graphical 
representation of audiometric data cannot be used in rating 
of hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).

Military and VA medical records include the following records 
of audiology examinations.  Military medical records show 
that in November 1985, the veteran underwent an audiological 
evaluation.  The pure tone thresholds in decibels at 1000, 
2000, 3000, and 4000 hertz, were as follows: in the right 
ear, 50, 45, 65 and 60 decibels, respectively; and in the 
left ear, 45, 50, 60 and 70 decibels, respectively.  The 
average pure tone threshold of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) for the right ear was 55 
decibels and for the left ear was 56 decibels.  Speech 
recognition scores were 96 percent on the right and 100 
percent on the left. 

VA medical records show that in May 1993, the veteran 
underwent a audiological evaluation.  The pure tone 
thresholds in decibels at 1000, 2000, 3000, and 4000 hertz, 
were as follows: in the right ear, 60, 55, 70, and 75 
decibels, respectively; and in the left ear, 55, 50, 65, and 
65 decibels, respectively. The average pure tone threshold of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) for the right ear was 65 decibels and for the left ear 
was 59 decibels.  However, speech recognition scores were not 
recorded.  The record documents remarks of bilateral hearing 
loss, moderate to severer AD and moderate to moderately 
severe AS.

Military medical records show that in June 1993, the veteran 
underwent a audiological evaluation.  The report of 
audiological evaluation contains a graphic representation of 
results.  The speech recognition scores were 96 percent for 
the right ear and 88 percent for the left ear.   

Military medical records dated in November 1993, and April 
and May 1994, show that the veteran underwent audiological 
evaluation.  These records each contain findings that pure 
tone thresholds in decibels at 1000, 2000, 3000, and 4000 
hertz, were as follows: in the right ear, 60, 55, 65, and 75 
decibels, respectively; and in the left ear, 55, 50, 60, and 
65 decibels, respectively.  The average pure tone threshold 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) for the right ear was 64 decibels and for the left ear 
was 58 decibels.  However, speech recognition scores were not 
recorded.  

Military medical records show that in November 1999, the 
veteran underwent a audiological evaluation.  The report of 
audiological evaluation contains a graphic representation of 
results, and assessment of bilateral moderate to severe 
sensorineural hearing loss.  The speech recognition scores 
were 76 percent for the right ear and 84 percent for the left 
ear.  

An August 2000 VA audiology examination shows that the 
veteran complained of bilateral hearing loss, with difficulty 
in all communication situations; no significant tinnitus. At 
that time the veteran underwent a VA audiological evaluation.  
The pure tone thresholds in decibels at 1000, 2000, 3000, and 
4000 hertz, were as follows: in the right ear, 60, 65, 70, 
and 70 decibels, respectively; and in the left ear, 60, 65, 
70, and 70 decibels, respectively.  The average pure tone 
threshold of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) for the right ear was 66 decibels and 
for the left ear was 66 decibels.  The veteran had a speech 
discrimination score of 86 percent correct in the right ear, 
and 90 percent correct in the left ear.  The examination 
report contains a diagnosis of moderately severe to severe 
mixed hearing loss AD and moderate to severe mixed hearing 
loss AS.

A September 2001 VA audiological evaluation shows that the 
pure tone thresholds in decibels at 1000, 2000, 3000, and 
4000 hertz, were as follows: in the right ear, 60, 55, 65, 
and 65 decibels, respectively; and in the left ear, 60, 60, 
75, and 80 decibels, respectively.  The average pure tone 
threshold of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) for the right ear was 61 decibels and 
for the left ear was 69 decibels.  The veteran had a speech 
discrimination score of 86 percent correct in the right ear, 
and 90 percent correct in the left ear.

A May 2003 VA audiological evaluation shows that the pure 
tone thresholds in decibels at 1000, 2000, 3000, and 4000 
hertz, were as follows: in the right ear, 60, 55, 65, and 70 
decibels, respectively; and in the left ear, 60, 55, 70, and 
80 decibels, respectively.  The average pure tone threshold 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) for the right ear was 63 decibels and for the left ear 
was 66 decibels.  The veteran had a speech discrimination 
score of 84 percent correct in the right ear, and 88 percent 
correct in the left ear.

Based on the audiological studies of record, the criteria in 
effect prior to December 1987 is most favorable to the 
veteran as it allows the greater benefit.   

A.  Entitlement to an Initial Rating in Excess of 20 percent 
for Bilateral Hearing Loss, From May 11, 1987 to November 8, 
1999

With respect to the issue of entitlement to a rating in 
excess of 20 percent for the period from May 11, 1987 to 
November 8, 1999, the November 1985 audiological results were 
more than one year prior to the time the veteran filed his 
claim of service connection.  However, because the November 
1985 results are the only ones proximate to the time period 
between May 1987 and November 1999 which contains all 
findings requisite to evaluation of the hearing loss 
disability, the Board will consider those findings.  

As discussed above, the November 1985 findings result in an 
average pure tone threshold of 55 and 56 decibels for the 
right and left ears, respectively; with speech recognition 
scores of 96 and 100 percent respectively, for the right and 
left ears. When applying the rating criteria for hearing loss 
in effect prior to December 18, 1987, to these results, the 
veteran is assigned literal designations of D for the right 
ear and D for the left ear.  See 38 C.F.R. § 4.87, Table VI 
(in effect prior to December 18, 1987).  Such literal 
designations translate to a 40 percent rating.   See C.F.R., 
Table VII; § 4.87a, Diagnostic Code 6288 (in effect prior to 
December 18, 1987).  

The Board notes here that the graphic line between literal 
designation C and D lies between block 54 and 56 (decibels).  
The average pure tone threshold of 55 noted above for the 
right ear thus falls directly on the line at the threshold 
between the two literal designations.  The Board finds that 
the evidence is at least in equipoise as to the appropriate 
literal designation, and as such assigns a designation of D 
in order to provide the benefit of the doubt in favor of the 
veteran. 38 C.F.R. § 3.102.

The reports of audiology evaluations dated in May and 
November 1993, and April and May 1994, contain findings for 
average pure tone thresholds for the left and right ears; 
however, they do not contain findings for speech recognition 
scores.  However, even assuming, arguendo, a 100 percent 
speech recognition score for both left and right ears, when 
applying the rating criteria for hearing loss in effect prior 
to December 1987 to these results, the veteran is assigned 
literal designations of D for the right ear and D for the 
left ear.  See 38 C.F.R. § 4.87, Table VI (in effect prior to 
December 18, 1987).  Such literal designations translate to a 
40 percent rating.   See C.F.R., Table VII; § 4.87a, 
Diagnostic Code 6288 (in effect prior to December 18, 1987).  

Thus, for the period from May 11, 1987 to November 8, 1999, 
an evaluation of 40 percent is warranted under the rating 
criteria for hearing loss in effect prior to December 18, 
1987.  38 C.F.R. § 4.87, § 4.87a, Diagnostic Code 6288 (in 
effect prior to December 18, 1987).  
 
On considering the audiology findings from May and November 
1993, and April and May 1994, under criteria effective from 
December 18, 1987, the Board notes again that these 
evaluations did not contain findings for average pure tone 
thresholds for the left and right ears.  Thus evaluation 
under criteria effective from December 18, 1987 is not 
feasible for these findings.  See 38 C.F.R. § 4.85 (1987).

B.  Entitlement to an Initial Rating in Excess of 40 percent 
for Bilateral Hearing Loss, From November 9, 1999

The Board has considered entitlement to an initial rating in 
excess of 40 percent for bilateral hearing loss, from 
November 9, 1999, based on findings since that date.  In 
addition to the graphic findings contained in the November 
1999 audiology evaluation report, there are also findings-
discussed above-in reports dated in August 2000, September 
2001, and May 2003.  

With respect to each of these three audiology evaluations, on 
applying the rating criteria for hearing loss in effect prior 
to December 18, 1987, to the average pure tone thresholds for 
the left and right ears, the veteran is assigned literal 
designations of D for the right ear and D for the left ear 
based on findings from each of these three audiology 
evaluations.  See 38 C.F.R. § 4.87, Table VI (in effect prior 
to December 18, 1987).  Such literal designations translate 
to a 40 percent rating.   See C.F.R., Table VII; § 4.87a, 
Diagnostic Code 6288 (in effect prior to December 18, 1987).  

Thus, for the period from November 9, 1999, an evaluation of 
40 percent is the appropriate rating under the rating 
criteria for hearing loss in effect prior to December 18, 
1987.  38 C.F.R. § 4.87, § 4.87a, Diagnostic Code 6288 (in 
effect prior to December 18, 1987).  

Analyzing the August 2000, audiological results under the 
post-December 18, 1987, criteria shows that at the 
frequencies 1,000, 2,000, 3,000 and 4,000 hertz, the veteran 
had pure tone threshold levels averaging 66 decibels for the 
right ear and 66 decibels for his left ear.  Further, as 
noted above, speech audiometry revealed speech recognition 
ability of 86 percent in his right ear and 90 percent in his 
left ear.  The mechanical application of the rating schedule 
to the August 2000 audiological findings indicates that the 
veteran had level III hearing in his right ear and level III 
hearing in his left ear, which would not warrant disability 
rating in excess of zero percent.  Diagnostic Codes 6104 and 
6100 (1997, 2005).  Applying the same analysis to 
audiological findings of September 2001 and May 2003 results 
in the same outcome.  

The Board has considered criteria for evaluating hearing loss 
as revised by the June 10, 1999 amendments to the 
regulations.  The Board observes that, as discussed above, 
pursuant to the revised criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  

The audiological findings of August 2000, September 2001, and 
May 2003 show that the pure tone threshold at each of the 
specified frequencies is 55 decibels or more.  Evaluating the 
findings from the August 2000 audiology evaluation pursuant 
to Table VIa results in Roman numeral designations of V for 
both the left and right ears.  The pure tone thresholds of 66 
in both ears each correspond to a numeric designation of 
Roman numeral V.  Under 38 C.F.R. § 4.86, Table VII, these 
designations translate to a 20 percent rating.  Similarly, 
the audiology findings of September 2001 and May 2003 
translate to ratings of 10 and 20 percent, respectively.

Thus, none of the versions of diagnostic criteria afford the 
veteran entitlement to an evaluation in excess of the 
existing 40 percent rating in effect currently for the period 
from November 9, 1999.

C.  Conclusion

Thus, in summary, the Board determines that effective from 
May 11, 1987, the veteran's bilateral hearing loss warrants a 
40 percent rating.  An evaluation in excess of 40 percent at 
any time is not warranted.

The veteran's lay assertions of decreased hearing are 
insufficient to establish entitlement to a higher 
evaluation-than that granted here-for bilateral hearing 
loss because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly establishes a 40 percent evaluation during the entire 
period for which service connection is in effect.  As such, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an initial evaluation for bilateral 
hearing loss in excess of 40 percent.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  Beyond the grant given here, however, that doctrine 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim beyond the grant 
herein.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 40 percent rating for bilateral 
hearing loss, effective from May 11, 1987, to November 8, 
1999, is granted.

An initial rating in excess of 40 percent for bilateral 
hearing loss, for the period from November 9, 1999, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


